Citation Nr: 0618712	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for Lyme disease.  

3.  Entitlement to service connection for a cervical spine 
disability.  

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for a bilateral knee 
disability.  

6.  Entitlement to service connection for a stomach 
disability.  

7.  Entitlement to service connection for bilateral hearing 
loss disability.  

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to November 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  The veteran provided testimony in 
support of his claims at a hearing before a Decision Review 
Officer of the RO in June 2004.  A transcript of the hearing 
is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the remand the follows the order section of this 
decision.


FINDING OF FACT

The veteran does not currently have Lyme disease, malaria, 
tinnitus, hearing loss disability, or any disability of the 
cervical spine, low back, stomach or either knee.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty, nor may the incurrence or 
aggravation of organic disease of the nervous system during 
such service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).  

2.  Malaria was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

3.  Lyme disease was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

4.  A cervical spine disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

5.  A low back disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).    

6.  A bilateral knee disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).    

7.  A stomach disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).    

8.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson,  19 Vet. App.  473 (2006).  

The record reflects that through correspondence mailed in 
December 2003, prior to the initial adjudication of the 
claims, the RO provided the veteran with VCAA notice.  
Although the RO did not specifically request the veteran to 
submit any pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and that 
he should either submit such evidence or provide the RO with 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.

Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of any of the claims, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
any of the claimed disabilities.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claims 
was no more than harmless error.  

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records and pertinent post-service 
treatment records have been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal, and he has done so.  In addition, 
the veteran was scheduled for appropriate examinations in 
August 2004, but failed to report for such examinations 
without explanation.  In this regard, the Board notes that 
the Court has held that, "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
any of the claims.  The Board is also unaware of any such 
evidence.  Therefore, the Board is also satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  

II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

III.  Factual Background

A review of the veteran's service medical records reflects 
that he was seen in January 1990 complaining of right knee 
pain after slipping on ice.  The diagnosis was medial 
collateral ligament strain.  He was seen again in May 1991 
complaining of right knee pain.  Objective examination of the 
right knee was within normal limits.  In March 1992, the 
veteran reported bilateral knee pain.  On examination, no 
swelling was shown.  Strained ligaments were diagnosed.  A 
June 1991 record shows that the veteran was seen with a 
painful area of redness and inflammation that was suspected 
to be an insect bite.  Laboratory results for Lyme disease 
showed the absence of Lyme antibodies.  He was seen in April 
1991 complaining of back pain.  The diagnosis was mechanical 
low back pain.  The veteran was involved in a motor vehicle 
accident in November 1990 at which time he hit his head 
against the windshield.  He stated that his neck felt stiff.  
An X-ray study of the cervical spine was within normal 
limits.  The veteran was seen on multiple occasions in 1990 
and 1991 with complaints of vomiting, diarrhea and sweating 
which were attributed to acute gastroenteritis.  

A January 1995 VA hospital record notes that the veteran was 
seen reporting a flare-up of malaria.  He stated that he 
contracted the disease while in Somalia during active 
military service.  He complained of headache, elevated 
temperature, shaking, chills and low back pain for two days.  
He had an uncomplicated hospital stay.  Smears of his 
peripheral blood were negative on four occasions.  He was 
treated with antibiotics and discharged in stable condition.  

A September 2003 VA medical record prepared by a nurse 
practitioner shows that the veteran reported a history of 
malaria and back and neck pain.  He denied hearing loss and 
tinnitus.  He stated that he had a good appetite and denied 
indigestion, reflux, or ulcers.  It was noted that his weight 
was stable and bowels were regular.  On musculoskeletal 
examination, the veteran's back was straight and there was 
cracking with flexion and extension of the neck with full 
range of motion.  His gait was normal.  The pertinent 
diagnoses were malaria and muscle joint pain.

IV.  Analysis

Although service medical records document pertinent 
complaints, they do not establish chronicity of any of the 
noted disorders.  Moreover, there is no post-service medical 
evidence showing that the veteran has been found to have 
hearing loss, tinnitus, Lyme disease, a stomach disability, 
or disability of either knee.  

Although malaria was diagnosed by the nurse practitioner in 
September 2003, no objective evidence of the disorder was 
identified.  Similarly, although the January 1995 VA hospital 
record indicates that the veteran was treated for a flare-up 
of malaria, smears of his peripheral blood did not show 
evidence of malaria.  Thus, these records are not sufficient 
to establish the presence of any chronic disability due to 
malaria.  

The veteran reported back and neck complaints to the VA nurse 
practitioner in September 2003 and a diagnosis of muscle 
joint pain was rendered.  The Board notes that pain without 
an underlying disorder does not constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).

In essence, the medical evidence currently of record does not 
establish that the veteran currently has any of the 
disabilities for which service connection is sought.  The 
veteran was afforded an opportunity to undergo VA 
examinations to establish the presence of the claimed 
disabilities but failed to do so.  Consequently, the Board 
the Board is left with a record that provides no reasonable 
basis upon which to grant any of the veteran's claims.  
Accordingly, service connection is not in order for any of 
these disabilities.


ORDER

Entitlement to service connection for malaria is denied.  

Entitlement to service connection for Lyme disease is denied.  

Entitlement to service connection for a cervical spine 
disability is denied.  

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a bilateral knee 
disability is denied.  

Entitlement to service connection for a stomach disability is 
denied.  

Entitlement to service connection for bilateral hearing loss 
disability is denied.  

Entitlement to service connection for tinnitus is denied.  




REMAND

The veteran contends that service connection is warranted for 
PTSD because it is the result of stressors encountered while 
he was serving in Somalia.  Although he provided some 
information pertaining to his alleged stressors at the RO 
hearing, the RO has not provided him with a PTSD 
questionnaire and requested him to provide the detailed 
information required for verification purposes.  Moreover, 
although the veteran was diagnosed with PTSD by a nurse 
practitioner in September 2003, the RO has not arranged for 
the veteran to be afforded a VA examination by a psychologist 
or psychiatrist to determine whether he has PTSD due to 
service.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, DC. 
for the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  In addition, he should be 
provided a PTSD questionnaire and 
requested to complete it with as much 
detail as possible before returning it.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  The RO or the AMC should also contact 
the U.S. Army and Joint Services Records 
Research Center for the purpose of 
verifying any verifiable stressors.

4.  If the veteran has any verified 
stressor, he should be afforded an 
examination by a psychologist or 
psychiatrist to determine whether he has 
PTSD due to such stressor(s).  The claims 
folder must be made available to and 
reviewed by the examiner.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


